Citation Nr: 0837744	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-11 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a left ankle 
disorder.

2. Entitlement to service connection for a right ankle 
disorder.

3. Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to 
October 1985.  He also served in the National Guard following 
separation from service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

These matters were before the Board in December 2006 and were 
remanded for further development.


FINDINGS OF FACT

1. Neither a left nor a right ankle disorder was incurred in 
or within a year of service or is etiologically related to 
service.

2. Pes planus was not incurred in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1. A left ankle disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.1(k), 3.6, 3.303, 3.307, 3.309(a) (2007).

2. A right ankle disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.1(k), 3.6, 3.303, 3.307, 3.309(a) (2007).

3. Pes planus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1(k), 
3.6, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, February 2004 and January 2007 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, a disability rating, and 
an effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

The Board notes that where, as here, the claimant's service 
medical records have been destroyed or lost, the Board is 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  These alternative forms of evidence may 
also include statements from service medical personnel; 
"buddy" certificates or affidavits; employment physical 
examinations; medical evidence from hospitals, clinics, and 
private physicians at which or by whom a veteran may have 
been treated, especially soon after service discharge; 
letters written during service; photographs taken during 
service; pharmacy prescription records; and insurance 
examinations.  See M 21-1 MR, III.iii.2.E.27.  VA provided 
such notice to the veteran in its February 2004 letter.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  VCAA-compliant notice 
was issued to the veteran by January 2007.  Thereafter, he 
was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a Supplemental 
Statement of the Case to the veteran as recently as August 
2008.  Thus, the Board finds that the veteran was not 
prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Pelegrini, 18 Vet. App. 112; 
see also Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 
2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: service 
treatment records, private post-service medical records, a VA 
compensation and pension examination, and written statements 
from the veteran.

The Board notes that the service treatment records are 
incomplete, and that in its December 2006 remand, it ordered 
the RO to request from National Personnel Records Center 
(NPRC), the Department of the Army, the State Adjutant 
General, and any other source referred by NPRC for the 
veteran's complete service and National Guard medical 
records, including clinical records and hospital medical 
records.  If service or National Guard medical records were 
unavailable, the RO was to use alternative sources to obtain 
such records, using the information of record and any 
additional information that the veteran provided.  If 
necessary, the RO was to use any and all methods of 
reconstruction of service records used in fire-related cases, 
and consider special follow-up by its military records 
specialist and/or referral of the case for a formal finding 
on the unavailability of the service and/or National Guard 
medical records.

Pursuant to the Board's order, the RO made such requests from 
the U.S Army Reserves, the South Carolina Army National 
Guard, the South Carolina Army National Guard Adjutant 
General, the U.S. Army Human Resources Command, and the NPRC.  
In November 2007, the RO issued a Formal Finding on the 
Unavailability of Service Treatment Records, in which the RO 
determined that the service treatment records for the 
veterans' period of active duty from November 1979 through 
October 1985 and the Army Reserves from September 1995 to 
April 1997 were unavailable for review.  Thus, the Board 
determines that any further attempts to obtain such service 
treatment records would be futile.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 Part III, chapter 4, paras. 4.28 and 
4.29.

Also, in its December 2006 remand, the Board ordered that the 
veteran be scheduled for an orthopedic examination to 
ascertain the nature, extent, and etiology of any ankle or 
foot disorders found, to include arthritis.  The claims file 
was to be made available to, and be reviewed by, the examiner 
in connection with the examination.  The examiner was to 
perform any tests or studies deemed necessary for an accurate 
assessment, and the examination report was to include a 
detailed account of all pathology found to be present.  After 
asking the veteran about the history of his claimed disorders 
and reviewing the claims file, the examiner was to offer an 
opinion as to whether any ankle or foot disorder found at 
least as likely as not (1) began during, or was aggravated, 
as the result of some incident of active service to include a 
1982 fractured patella in 1982 and (2) whether there was 
continuity of symptoms after discharge to support the claim.  
If arthritis was found, the examiner was to indicate whether 
it was manifested within one year after discharge from active 
duty (October 1985) and whether it was due to age.

The veteran was afforded this examination in December 2007, 
which included a review of the entire claims file by the 
examiner.  The examination report contained opinions 
regarding whether the veteran's ankle and flat feet 
conditions were related to his military service, and provided 
rationales for his answers.  The Board notes that although 
arthritis of the ankles was found, the examiner did not 
indicate whether it was manifested within one year after 
discharge from active duty (October 1985) and whether it was 
due to age.  However, the examiner expressed the opinion that 
the veteran's degenerative joint disease of the ankles was 
not likely related to his military service, in part due to 
the fact that there was no ankle pain noted until the 
veteran's period of National Guard service many years after 
the veteran's period of active service.  Thus, the Board 
finds that the VA examiner and AOJ substantially complied 
with the Board's order for a medical examination.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for left and right ankle disorders and for pes planus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year.  38 C.F.R. § 3.307, 
3.309(a).

Generally, a disability will be service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes. 38 C.F.R. 
§ 3.6(c)(1).  Active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, 
inter alia, duty other than full-time duty prescribed for 
Reserves or the National Guard of any state.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).

The Board notes that where, as here, the claimant's service 
medical records have been destroyed or lost, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

In the instant case, service treatment records indicate that 
on February 1979 entrance examination the veteran was noted 
to have had a normal clinical evaluation of the lower 
extremities and feet, and no pes planus or other foot or 
ankle problems were noted.  In his February 1979 Report of 
medical history, the veteran indicated that he had never had 
foot trouble, arthritis, rheumatism or bursitis.

On April 1991 entrance examination into the Army National 
Guard, the veteran was noted to have had moderate pes planus, 
asymptomatic, and an otherwise normal clinical evaluation of 
the lower extremities.  In his April 1991 Report of Medical 
History, the veteran reported that he did not have and had 
never had foot trouble, arthritis, rheumatism or bursitis, 
and no foot or ankle problems were reported by the veteran.

On June1995 service examination, the veteran was noted to 
have had a normal clinical evaluation of the lower 
extremities and feet, and no foot or ankle problems were 
noted.  In his June 1995 Report of Medical History, the 
veteran reported that he did not have and had never had foot 
trouble, arthritis, rheumatism, or bursitis.  Also, although 
the veteran reported a history of a patella fracture in 1982, 
he indicated no history of any foot or ankle problems.

A September 10, 1995 service treatment record indicates that 
the veteran complained of pain in the right knee and ankle, 
and he was diagnosed as having a right knee sprain.  Under 
the heading "Unit Commander's Section," it was noted that 
the injury was not incurred in the line of duty.  The veteran 
at the time complained of pain and strain in the right knee 
that he had had since a physical training test one week 
prior, during which his knee slid.

On July 2006 service examination, the veteran was noted to 
have had moderate symptomatic pes planus, and an otherwise 
normal evaluation of the lower extremities.  In his July 2006 
Report of Medical History, the veteran reported a history of 
arthritis in the left knee without medication, pain after 
standing long period of time without medication, pain in the 
left knee and a little play in the knee at times due to an 
old military injury of a healed fractured knee cap, that he 
was currently in good health and worked in law enforcement 
for 20 years, that he had been treated in the emergency room 
for his left knee.  On the examiner's summary and elaboration 
of all pertinent dates, the examiner indicated a past medical 
history of arthritis of the left knee and hypertension.  No 
ankle problems were noted by the veteran or the examiner.

A June 2007 service treatment record indicates treatment or 
left knee degenerative arthritis.  The veteran was diagnosed 
as having joint pain, localized in the knee.

Private medical treatment records dated from October 2000 to 
January 2001, and from December 2003 to February 2004, 
indicate treatment of the left knee, but do not indicate any 
complaints of or treatment for any ankle or foot problems.

The veteran was afforded a VA examination in December 2007.  
At the time of the examination, the VA examiner noted the 
veteran's September 1995 treatment for complaints of right 
knee and right ankle pain, and diagnosis of right knee 
sprain.  At the time of the examination, the veteran reported 
that the onset of his ankle problems were 1997, when he 
suffered overuse injuries of the ankles, and was told that he 
had a weak ankle and treated with a brace.  The veteran also 
reported that he did not note any worsening of his symptoms 
over time, and that he had not sought subsequent medical care 
for his ankles.  The veteran reported a chronic popping 
sensation in his right ankle over the years since the initial 
injury, and that he wore a brace on his right ankle as 
needed.  Examination of the ankles was normal to inspection 
and X-ray of the right and left ankles were read as showing 
minimal degenerative spurring a t the medial malleolus 
bilaterally.  The VA examiner opined that the veteran had 
degenerative joint disease of both ankles, but that it was 
less likely than not that the veteran's present condition was 
related to his military service, as the service treatment 
documented right ankle pain during his National Guard 
service, but not during active duty.

With respect to his feet, the veteran dated the onset of foot 
problems to the year 1980, during training, when he reported 
being diagnosed with flatfeet and treated with inserts.  He 
reported receiving benefit from this and noted no worsening 
of his symptoms during active duty or during his Guard 
service, and he also reported having no subsequent physician 
care for the feet.  He stated that his foot problem did not 
limit his present occupation, but in daily living it had 
curtailed his running.  The veteran was diagnosed as having 
bilateral pes planus.  The VA examiner opined that it was 
less likely than not that the veteran's flatfeet were related 
to his military service, because flatfeet were first 
documented on the National Guard enlistment examination in 
April 1991, which was more than five and one-half years 
following his discharge from active duty.

After reviewing the record, and noting its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt, the Board finds a preponderance of the 
evidence to be against the veteran's claims of service 
connection for left and right ankle disorders, and pes 
planus.

With respect to the veteran's claims of service connection 
for left and right ankle disorders, although the veteran has 
current diagnoses of degenerative joint disease of both 
ankles, the record does not reflect that any such condition 
was incurred in service or is etiologically related to 
service.

The only indication of any medical treatment for either of 
the veteran's ankles is the September 10, 1995 service 
treatment record indicating that the veteran complained of 
pain in the right knee and ankle, and that he was diagnosed 
as having a right knee sprain.  In this regard, the Board 
notes that under "Unit Commander's Section," it was noted 
that the injury was not incurred in the line of duty.  The 
Board also notes that on September 10, 1995 examination, the 
veteran described pain and strain in the right knee that he 
had had since a physical training test one week prior, during 
which his knee slid, but that described no ankle symptoms.  
Furthermore, at that time, although he was diagnosed as 
having a right knee sprain, the veteran was not diagnosed as 
having any ankle condition or problem with either of his 
ankles.

Also, on July 2006 service examination, no ankle problems 
were noted by either the veteran or the examiner.  The 
veteran was noted to have had moderate symptomatic pes 
planus, and an otherwise normal evaluation of the lower 
extremities.  In his Report of Medical History, the veteran 
reported a history left knee problems, but no foot or ankle 
problems.  Also, in the examiner's summary and elaboration of 
all pertinent dates, the examiner indicated a past medical 
history of arthritis of the left knee and hypertension, but 
did not indicate any history of ankle problems.

Furthermore, private medical treatment records dated from 
October 2000 to January 2001, and from December 2003 to 
February 2004, as well as a June 2007 service treatment 
record, all indicate treatment for the left knee, but do not 
indicate any complaints of or treatment for any ankle 
problems.  The Board notes this lack of medical treatment for 
the ankles, including the lack of any private treatment 
records or employment physicals or examinations, despite the 
fact that the veteran had been working in law enforcement 
since approximately 1986.

Moreover, the December 2007 VA examiner opined that the 
veteran's degenerative joint disease of both ankles was less 
likely than not related to his military service.  There is, 
furthermore, no medical opinion or other competent medical 
evidence of record relating degenerative joint disease of the 
ankles or any other ankle disorder to the veteran's military 
service.

The Board notes its heightened duty to explain its findings 
and conclusions and to consider the benefit of the doubt in 
light of the veteran's missing service treatment records from 
his period of active service from November 1979 to October 
1985.  However, the Board also notes that the veteran himself 
did not place the onset of any ankle problems until 1997, and 
the post-service medical record does not indicate any 
diagnosed ankle condition until the September 2007 VA 
examination.

With respect to the veteran's service connection claim for 
pes planus, the Board recognizes the veteran's claim that 
during training while in service in 1980, he diagnosed with 
flatfeet and treated with inserts.  The Board also recognizes 
its heightened duty to consider the benefit of the doubt, 
considering the veteran's missing service treatment records 
during his active service from November 1979 to October 1985.  
However, the medical record, including the medical record 
subsequent to the veteran's separation from active service in 
October 1985, indicates no complaints of or treatment for pes 
planus until April 1991 entrance examination into the Army 
National Guard, where the veteran was noted to have had 
moderate pes planus, asymptomatic.  In this regard, the Board 
also notes that even though he was diagnosed as having pes 
planus in April 1991, in his April 1991 Report of Medical 
History, the veteran reported that he did not have and had 
never had foot trouble, and no foot problems were reported by 
the veteran.  

Furthermore, private medical treatment records dated from 
October 2000 to January 2001 and from December 2003 to 
February 2004, as well as a June 2007 service treatment 
record, indicate treatment of the left knee, but do not 
indicate any complaints of or treatment for foot problems.  
The Board again notes this lack of medical treatment for the 
feet, including the lack of any private treatment records or 
employment physicals or examinations, despite the fact that 
the veteran had been working in law enforcement since 
approximately 1986.

Moreover, the December 2007 VA examiner opined that it was 
less likely than not that the veteran's flatfeet were related 
to his military service, because flatfeet were first 
documented on the National Guard enlistment examination in 
April 1991, which was more than five and one-half years 
following his discharge from active duty.  Also, on his 
December 2007 VA examination, the veteran reported that he 
had noted no worsening of his symptoms during his Guard 
service, and that he had had no subsequent physician care for 
the feet.  There is, furthermore, no medical opinion or other 
competent medical evidence of record relating pes planus to 
the veteran's military service.

In light of the above, even considering its heightened duty 
to consider the benefit of the doubt, the Board finds that a 
preponderance of the evidence is against the veteran's claims 
of service connection for left and right ankle disorders and 
bilateral pes planus.  Accordingly, service connection is not 
warranted for a left or right ankle disorder, or for 
bilateral pes planus.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.



ORDER

1. Entitlement to service connection for a left ankle 
disorder is denied.

2. Entitlement to service connection for a right ankle 
disorder is denied.

3. Entitlement to service connection for bilateral pes planus 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


